Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered December 8, 1982, convicting him of murder in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*956Judgment affirmed.
Contrary to defendant’s contention, his guilt was proven overwhelmingly beyond a reasonable doubt. Also, the trial court’s Sandoval ruling, permitting inquiry into a single conviction, was not an abuse of discretion (see, People v Williams, 56 NY2d 236; People v Davis, 44 NY2d 269; People v Sandoval, 34 NY2d 371). To the extent that defendant’s claim of ineffective assistance of counsel is based on facts outside the record, defendant’s appropriate remedy is to bring a postconviction proceeding under CPL 440.10 (see, People v Brown, 45 NY2d 852; People v Drummond, 99 AD2d 760). We have considered defendant’s other claims and we reject them. Gibbons, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.